

Exhibit 10.1


THE SPECTRANETICS CORPORATION
2016 INCENTIVE AWARD PLAN




1.    Purpose. The purpose of The Spectranetics Corporation 2016 Incentive Award
Plan (the “Plan”) is to attract and retain the best available personnel for
positions of responsibility with the Company, to provide additional incentives
to them and align their interests with those of the Company’s stockholders, and
to thereby promote the Company’s long-term business success.
2.    Definitions. In this Plan, the following definitions will apply.
(a)    “Affiliate” means any entity that is a Subsidiary or Parent of the
Company.


(b)    “Agreement” means the written or electronic agreement, notice or other
document containing the terms and conditions applicable to each Award granted
under the Plan. An Agreement is subject to the terms and conditions of the Plan.
(c)    “Award” means a grant made under the Plan in the form of Options, Stock
Appreciation Rights, Restricted Stock, Stock Units, an Other Stock-Based Award
or a Cash Incentive Award.
(d)    “Board” means the Board of Directors of the Company.
(e)    “Cash Incentive Award” means a dollar-denominated performance-based Award
as described in Section 11(b).


(f)    “Cause” means what the term is expressly defined to mean in a
then-effective written agreement (including an Agreement) between a Participant
and the Company or any Affiliate, or in the absence of any such then-effective
agreement or definition means, a Participant’s (i) willful failure to perform
his or her duties (other than any such failure resulting from incapacity due to
physical or mental illness) when such failure continues for 15 days after
written notice from the Company describing such failure; (ii) willful engagement
in dishonesty, illegal conduct, or gross misconduct that is, in each case,
injurious to the Company or its Affiliates or reasonably determined by the Board
to likely be injurious to the Company or its Affiliates (including injuries to
reputation, employee morale, or financial results); (iii) embezzlement,
misappropriation or fraud, whether or not related to the Participant’s Service
with the Company; (iv) material breach of any of the Participant’s duties or
obligations under any written agreement between the Participant and the Company
or its Affiliates; or (v) conviction of or plea of guilty or nolo contendere to
a crime that constitutes a felony (or state law equivalent) or a crime that
constitutes a misdemeanor involving moral turpitude. For purposes of this
definition, no act or failure to act by a Participant is “willful” unless it is
done, or omitted to be done, by the Participant in bad faith or without
reasonable belief that the Participant’s action or omission was in the best
interests of the Company.
(g)    “Change in Control” means one of the following:
(1)    An Exchange Act Person becomes the beneficial owner (within the meaning
of Rule 13d-3 under the Exchange Act) of securities of the Company representing
more than 50% of the combined voting power of the Company’s then outstanding
Voting Securities, except that the following will not constitute a Change in
Control:


(A)    any acquisition of securities of the Company by an Exchange Act Person
from the Company for the purpose of providing financing to the Company;


(B)    any formation of a Group consisting solely of beneficial owners of the
Company's Voting Securities as of the effective date of this Plan;




1



--------------------------------------------------------------------------------




(C)    any repurchase or other acquisition by the Company of its Voting
Securities that causes any Exchange Act Person to become the beneficial owner of
more than 50% of the Company’s Voting Securities; or


(D)    with respect to any particular Participant, any acquisition of securities
of the Company by the Participant, any Group including the Participant, or any
entity controlled by the Participant or a Group including the Participant.


If, however, an Exchange Act Person or Group referenced in clause (A), (B) or
(C) above acquires beneficial ownership of additional Company Voting Securities
after initially becoming the beneficial owner of more than 50% of the combined
voting power of the Company’s Voting Securities by one of the means described in
those clauses, then a Change in Control will be deemed to have occurred.
Furthermore, a Change in Control will occur if a Person becomes the beneficial
owner of more than 50% of the Company’s Voting Securities as the result of a
Corporate Transaction only if the Corporate Transaction is itself a Change in
Control pursuant to subsection 2(g)(3).


(2)    During any period of two consecutive years, individuals who are
Continuing Directors cease for any reason to constitute a majority of the
members of the Board.


(3)    A Corporate Transaction is consummated, unless, immediately following
such Corporate Transaction, (i) all or substantially all of the individuals and
entities who were the beneficial owners of the Company's Voting Securities
immediately prior to such Corporate Transaction beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
Voting Securities of the surviving or acquiring entity resulting from such
Corporate Transaction (including beneficial ownership through any Parent of such
entity) in substantially the same proportions as their ownership, immediately
prior to such Corporate Transaction, of the Company's Voting Securities, and
(ii) no Exchange Act Person or Group beneficially owns 50% or more of the
combined voting power of the then outstanding Voting Securities of the surviving
or acquiring entity resulting from such Corporate Transaction (provided that no
such Person or Group shall be deemed to beneficially own 50% or more of the
combined voting power of the surviving or acquiring entity solely as a result of
holding Voting Securities of the Company prior to the Corporate Transaction).


Notwithstanding the foregoing, to the extent that any Award constitutes a
deferral of compensation subject to Code Section 409A, and if that Award
provides for a change in the time or form of payment upon a Change in Control,
then no Change in Control shall be deemed to have occurred upon an event
described in this Section 2(g) unless the event would also constitute a change
in ownership or effective control of, or a change in the ownership of a
substantial portion of the assets of, the Company under Code Section 409A.
(h)    “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time. For purposes of the Plan, references to sections of the Code
shall be deemed to include any applicable regulations thereunder and any
successor or similar statutory provisions.
(i)    “Committee” means two or more Non-Employee Directors designated by the
Board to administer the Plan under Section 3, each member of which shall be (i)
an independent director within the meaning of the rules and regulations of the
Nasdaq Stock Market, (ii) a non-employee director within the meaning of Exchange
Act Rule 16b-3, and (iii) an outside director for purposes of Code Section
162(m). Notwithstanding the foregoing, the Board shall perform the duties and
have the responsibilities of the Committee with respect to Awards made to
Non-Employee Directors.
(j)    “Company” means The Spectranetics Corporation, a Delaware corporation, or
any successor thereto.


(k)    “Continuing Director” means an individual (i) who is, as of the effective
date of the Plan, a director of the Company, or (ii) who becomes a director of
the Company after the effective date of the Plan and whose initial election, or
nomination for election by the Company’s stockholders, was approved by at least
two-thirds of the then Continuing Directors, but excluding, for purposes of this
clause (ii) an individual whose initial assumption of office occurs as a result
of an actual or threatened proxy contest relating to the election of directors.


2



--------------------------------------------------------------------------------






(l)    “Corporate Transaction” means (i) a sale or other disposition of all or
substantially all of the assets of the Company, (ii) a merger, consolidation,
share exchange or similar transaction involving the Company, regardless of
whether the Company is the surviving corporation, or (iii) an acquisition by the
Company of the assets or stock of another entity.


(m)    “Disability” means (A) any permanent and total disability under any
long-term disability plan or policy of the Company or its Affiliates that covers
the Participant, or (B) if there is no such long-term disability plan or policy,
“total and permanent disability” within the meaning of Code Section 22(e)(3).
(n)    “Employee” means an employee of the Company or an Affiliate.
(o)    “Exchange Act” means the Securities Exchange Act of 1934, as amended and
in effect from time to time.
(p)    “Exchange Act Person” means any natural person, entity or Group other
than (i) the Company or any Affiliate; (ii) any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Affiliate; (iii) an
underwriter temporarily holding securities in connection with a registered
public offering of such securities; or (iv) an entity whose Voting Securities
are beneficially owned by the beneficial owners of the Company’s Voting
Securities in substantially the same proportions as their beneficial ownership
of the Company’s Voting Securities.
(q)    “Fair Market Value” means the fair market value of a Share determined as
follows:


(1)    If the Shares are readily tradable on an established securities market
(as determined under Code Section 409A), then Fair Market Value will be the
closing sales price for a Share on the principal securities market on which it
trades on the date for which it is being determined, or if no sale of Shares
occurred on that date, on the next preceding date on which a sale of Shares
occurred, as reported in The Wall Street Journal or such other source as the
Committee deems reliable; or


(2)    If the Shares are not then readily tradable on an established securities
market (as determined under Code Section 409A), then Fair Market Value will be
determined by the Committee as the result of a reasonable application of a
reasonable valuation method that satisfies the requirements of Code Section
409A.


(r)    “Full Value Award” means an Award other than an Option Award or Stock
Appreciation Right Award or Cash Incentive Award.


(s)    “Good Reason” means what the term is expressly defined to mean in a
then-effective written agreement (including an Agreement) between a Participant
and the Company or any Affiliate, or in the absence of any such then-effective
agreement or definition means, the existence of one or more of the following
conditions without the Participant’s written consent, so long as the Participant
provided written notice to the Company of the existence of the condition not
later than 30 days after the initial existence of the condition and the
condition has not been remedied by the Company within 30 days after its receipt
of such notice: (i) a material reduction in the Participant’s base salary,
target bonus opportunity and/or target long-term incentive opportunity other
than a general reduction in base salary, target bonus opportunity and/or target
long-term incentive opportunity that affects all similarly situated employees in
substantially the same proportions; (ii) a requirement by the Company that the
Participant be based at any office or location over 50 miles from the office or
location at which the Participant is previously based; (iii) a material, adverse
change in the Participant’s authority, duties, or responsibilities (other than
temporarily while the Participant is physically or mentally incapacitated or as
required by applicable law); (iv) a breach by the Company of its obligation
under any severance agreement with the Participant to require any successor to
the Company to expressly and unconditionally assume such severance agreement;
and (v) a requirement by the Company that the Participant engage in any conduct
that the Participant reasonably believes will violate applicable laws,
regulations, codes of conduct, or ethical standards. If a Participant does not
terminate the Participant’s employment for Good Reason within 90 days after the
first occurrence of a listed condition, then the Participant waives his or her
right to terminate for Good Reason regarding such condition.




3



--------------------------------------------------------------------------------




(t)    “Grant Date” means the date on which the Committee approves the grant of
an Award under the Plan, or such later date as may be specified by the Committee
on the date the Committee approves the Award.


(u)    “Group” means two or more persons who act, or agree to act together, as a
partnership, limited partnership, syndicate or other group for the purpose of
acquiring, holding, voting or disposing of securities of the Company.
(v)    “Non-Employee Director” means a member of the Board who is not an
Employee.
(w)    “Option” means a right granted under the Plan to purchase a specified
number of Shares at a specified price. An “Incentive Stock Option” or “ISO”
means any Option designated as such and granted in accordance with the
requirements of Code Section 422. A “Non-Qualified Stock Option” or “NQSO” means
an Option other than an Incentive Stock Option.


(x)    “Other Stock-Based Award” means an Award described in Section 11 of this
Plan.


(y)    “Parent” means a “parent corporation,” as defined in Code Section 424(e).


(z)    “Participant” means a person to whom a then-outstanding Award has been
granted under the Plan.
(aa)    “Performance-Based Compensation” means an Award to a person who is, or
is determined by the Committee to likely become, a “covered employee” (as
defined in Section 162(m)(3) of the Code) and that is intended to constitute
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code.
(bb)    “Plan” means The Spectranetics Corporation 2016 Incentive Award Plan, as
amended and in effect from time to time.
(cc)    “Prior Plan” means The Spectranetics Corporation Amended and Restated
2006 Incentive Award Plan.


(dd)    “Restricted Stock” means Shares issued to a Participant that are subject
to such restrictions on transfer, vesting conditions and other restrictions or
limitations as may be set forth in this Plan and the applicable Agreement.
(ee)    “Service” means the provision of services by a Participant to the
Company or any Affiliate in any Service Provider capacity. A Service Provider’s
Service shall be deemed to have terminated either upon an actual cessation of
providing services to the Company or any Affiliate or upon the entity to which
the Service Provider provides services ceasing to be an Affiliate. Except as
otherwise provided in this Plan or any Agreement, Service shall not be deemed
terminated in the case of (i) any approved leave of absence; (ii) transfers
among the Company and any Affiliates in any Service Provider capacity; or (iii)
any change in status so long as the individual remains in the service of the
Company or any Affiliate in any Service Provider capacity.
(ff)    “Service Provider” means an Employee, a Non-Employee Director, or any
consultant or advisor who is a natural person and who provides services (other
than in connection with (i) a capital-raising transaction or (ii) promoting or
maintaining a market in Company securities) to the Company or any Affiliate.


4



--------------------------------------------------------------------------------




(gg)    “Share” means a share of Stock.
(hh)    “Stock” means the common stock, $0.001 par value per Share, of the
Company.
(ii)    “Stock Appreciation Right” or “SAR” means the right to receive, in cash
and/or Shares as determined by the Committee, an amount equal to the
appreciation in value of a specified number of Shares between the Grant Date of
the SAR and its exercise date.
(jj)    “Stock Unit” means a right to receive, in cash and/or Shares as
determined by the Committee, the Fair Market Value of a Share, subject to such
restrictions on transfer, vesting conditions and other restrictions or
limitations as may be set forth in this Plan and the applicable Agreement.
 
(kk)    “Subsidiary” means a “subsidiary corporation,” as defined in Code
Section 424(f), of the Company.


(ll)    “Substitute Award” means an Award granted upon the assumption of, or in
substitution or exchange for, outstanding awards granted by a company or other
entity acquired by the Company or any Affiliate or with which the Company or any
Affiliate combines. The terms and conditions of a Substitute Award may vary from
the terms and conditions set forth in the Plan to the extent that the Committee
at the time of the grant may deem appropriate to conform, in whole or in part,
to the provisions of the award in substitution for which it has been granted.


(mm)    “Voting Securities” of an entity means the outstanding equity securities
(or comparable equity interests) entitled to vote generally in the election of
directors of such entity.


3.    Administration of the Plan.
(a)    Administration. The authority to control and manage the operations and
administration of the Plan shall be vested in the Committee in accordance with
this Section 3.
(b)    Scope of Authority. Subject to the terms of the Plan, the Committee shall
have the authority, in its discretion, to take such actions as it deems
necessary or advisable to administer the Plan, including:


(1)    determining the Service Providers to whom Awards will be granted, the
timing of each such Award, the type of and the number of Shares covered by each
Award, the terms, conditions, performance criteria, restrictions and other
provisions of Awards, and the manner in which Awards are paid or settled;


(2)    cancelling or suspending an Award, accelerating the vesting or extending
the exercise period of an Award, or otherwise amending the terms and conditions
of any outstanding Award, subject to the requirements of Sections 6(b), 15(d)
and 15(e);


(3)    adopting sub-plans or special provisions applicable to Awards,
establishing, amending or rescinding rules to administer the Plan, interpreting
the Plan and any Award or Agreement, reconciling any inconsistency, correcting
any defect or supplying an omission in the Plan or any Agreement, and making all
other determinations necessary or desirable for the administration of the Plan;


(4)    granting Substitute Awards under the Plan;


(5)    taking such actions as are provided in Section 3(c) with respect to
Awards to foreign Service Providers; and
(6)    requiring or permitting the deferral of the settlement of an Award, and
establishing the terms and conditions of any such deferral.


(c)    Awards to Foreign Service Providers. The Committee may grant Awards to
Service Providers who are foreign nationals, who are located outside of the
United States or who are not compensated from a payroll maintained


5



--------------------------------------------------------------------------------




in the United States, or who are otherwise subject to (or could cause the
Company to be subject to) legal or regulatory requirements of countries outside
of the United States, on such terms and conditions different from those
specified in the Plan as may, in the judgment of the Committee, be necessary or
desirable to comply with applicable foreign laws and regulatory requirements and
to promote achievement of the purposes of the Plan. In connection therewith, the
Committee may establish such subplans and modify exercise procedures and other
Plan rules and procedures to the extent such actions are deemed necessary or
desirable, and may take any other action that it deems advisable to obtain local
regulatory approvals or to comply with any necessary local governmental
regulatory exemptions.


(d)    Acts of the Committee; Delegation. A majority of the members of the
Committee shall constitute a quorum for any meeting of the Committee, and any
act of a majority of the members present at any meeting at which a quorum is
present or any act unanimously approved in writing by all members of the
Committee shall be the act of the Committee. Any such action of the Committee
shall be valid and effective even if one or more members of the Committee at the
time of such action are later determined not to have satisfied all of the
criteria for membership in clauses (i), (ii) and (iii) of Section 2(i). To the
extent not inconsistent with applicable law or stock exchange rules, the
Committee may delegate all or any portion of its authority under the Plan to any
one or more of its members or, as to Awards to Participants who are not subject
to Section 16 of the Exchange Act, to one or more directors or executive
officers of the Company or to a committee of the Board comprised of one or more
directors of the Company. The Committee may also delegate non-discretionary
administrative responsibilities in connection with the Plan to such other
persons as it deems advisable.


(e)    Finality of Decisions. The Committee’s interpretation of the Plan and of
any Award or Agreement made under the Plan and all related decisions or
resolutions of the Board or Committee shall be final and binding on all parties
with an interest therein.


(f)    Indemnification. Each person who is or has been a member of the Committee
or of the Board, and any other person to whom the Committee delegates authority
under the Plan, shall be indemnified by the Company, to the maximum extent
permitted by law, against liabilities and expenses imposed upon or reasonably
incurred by such person in connection with or resulting from any claims against
such person by reason of the performance of the individual's duties under the
Plan. This right to indemnification is conditioned upon such person providing
the Company an opportunity, at the Company’s expense, to handle and defend the
claims before such person undertakes to handle and defend them on such person’s
own behalf. The Company will not be required to indemnify any person for any
amount paid in settlement of a claim unless the Company has first consented in
writing to the settlement. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such person or persons
may be entitled under the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise.


4.    Shares Available Under the Plan.


(a)    Maximum Shares Available. Subject to Section 4(b) and to adjustment as
provided in Section 12(a), the number of Shares that may be the subject of
Awards and issued under the Plan shall be 2,500,000, plus any Shares of Stock
remaining available for future grants under the Prior Plan on the effective date
of this Plan. No further awards may be made under the Prior Plan after the
effective date of this Plan. Shares issued under the Plan may come from
authorized and unissued shares or treasury shares. In determining the number of
Shares to be counted against this share reserve in connection with any Award,
the following rules shall apply:
(1)    Shares that are subject to Awards of Options or Stock Appreciation Rights
shall be counted against the share reserve as one Share for every one Share
granted.
(2)    Shares that are subject to Full Value Awards shall be counted against the
share reserve as 1.75 Shares for every one Share granted.
(3)    Where the number of Shares subject to an Award is variable on the Grant
Date, the number of Shares to be counted against the share reserve shall be the
maximum number of Shares that could be received under that particular Award,
until such time as it can be determined that only a lesser number of shares
could be received.


6



--------------------------------------------------------------------------------




(4)    Where two or more types of Awards are granted to a Participant in tandem
with each other, such that the exercise of one type of Award with respect to a
number of Shares cancels at least an equal number of Shares of the other, the
number of Shares to be counted against the share reserve shall be the largest
number of Shares that would be counted against the share reserve under either of
the Awards.


(5)    Shares subject to Substitute Awards shall not be counted against the
share reserve, nor shall they reduce the Shares authorized for grant to a
Participant in any calendar year.


(6)    Awards that may be settled solely in cash shall not be counted against
the share reserve, nor shall they reduce the Shares authorized for grant to a
Participant in any calendar year.


(b)    Effect of Forfeitures and Other Actions. Any Shares subject to an Award,
or to an award granted under the Prior Plan that is outstanding on the effective
date of this Plan (a “Prior Plan Award”), that expires, is cancelled or
forfeited or is settled for cash shall, to the extent of such cancellation,
forfeiture, expiration or cash settlement, again become available for Awards
under this Plan, and the share reserve under Section 4(a) shall be
correspondingly replenished as provided in Section 4(c) below. The following
Shares shall not, however, again become available for Awards or replenish the
share reserve under Section 4(a): (i) Shares tendered (either actually or by
attestation) by the Participant or withheld by the Company in payment of the
purchase price of a stock option issued under this Plan or the Prior Plan, (ii)
Shares tendered (either actually or by attestation) by the Participant or
withheld by the Company to satisfy any tax withholding obligation with respect
to the exercise of a stock option or stock appreciation right award under this
Plan or the Prior Plan, (iii) Shares repurchased by the Company with proceeds
received from the exercise of stock options issued under this Plan or the Prior
Plan, and (iv) Shares subject to a stock appreciation right award issued under
this Plan or the Prior Plan that are not issued in connection with the stock
settlement of that award upon its exercise.


(c)    Counting Shares Again Available. Each Share that again becomes available
for Awards as provided in Section 4(b) shall correspondingly increase the share
reserve under Section 4(a), with such increase based on the same share ratio by
which the applicable share reserve was decreased upon the grant of the
applicable award.
(d)    Effect of Plans Operated by Acquired Companies. If a company acquired by
the Company or any Subsidiary or with which the Company or any Subsidiary
combines has shares available under a pre-existing plan approved by stockholders
and not adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall supplement the Share reserve under Section 4(a). Awards using
such available shares shall not be made after the date awards or grants could
have been made under the terms of the pre-existing plan absent the acquisition
or combination, and shall only be made to individuals who were not Employees or
Non-Employee Directors prior to such acquisition or combination.


(e)    No Fractional Shares. Unless otherwise determined by the Committee, the
number of Shares subject to an Award shall always be a whole number. No
fractional Shares may be issued under the Plan, but the Committee may, in its
discretion, adopt any rounding convention it deems suitable or pay cash in lieu
of any fractional Share in settlement of an Award.


(f)    Individual Option and SAR Limit. The aggregate number of Shares subject
to Option and/or Stock Appreciation Right Awards granted during any calendar
year to any one Participant other than a Non-Employee Director shall not exceed
1,000,000 Shares (subject to adjustment as provided in Section 12(a)).


(g)    Performance-Based Compensation Limit. With respect to Awards of
Performance-Based Compensation, (i) the maximum number of Shares that may be the
subject of Full Value Awards that are denominated in Shares or Share equivalents
and that are granted to any Participant during any calendar year shall not
exceed 1,000,000 Shares (subject to adjustment as provided in Section 12(a));
and (ii) the maximum amount payable with respect to Full


7



--------------------------------------------------------------------------------




Value Awards and Cash Incentive Awards that are denominated other than in Shares
or Share equivalents and that are granted to any one Participant during any
calendar year shall not exceed $5,000,000.


(h)    Limits on Awards to Non-Employee Directors. The aggregate grant date fair
value (as determined in accordance with generally accepted accounting principles
applicable in the United States) of all Awards granted during any calendar year
to any Non-Employee Director (excluding any Awards granted at the election of a
Non-Employee Director in lieu of all or any portion of retainers or fees
otherwise payable to Non-Employee Directors in cash) shall not exceed $500,000.


5.    Eligibility. Participation in the Plan is limited to Service Providers.
Incentive Stock Options may only be granted to Employees.
6.    General Terms of Awards.
(a)    Award Agreement. Except for an Award that involves only the immediate
issuance of unrestricted Shares, each Award shall be evidenced by an Agreement
setting forth the amount of the Award together with such other terms and
conditions applicable to the Award (and not inconsistent with the Plan) as
determined by the Committee. An Award to a Participant may be made singly or in
combination with any form of Award. Two types of Awards may be made in tandem
with each other such that the exercise of one type of Award with respect to a
number of Shares reduces the number of Shares subject to the related Award by at
least an equal amount.
(b)    Vesting and Term. Each Agreement shall set forth the period until the
applicable Award is scheduled to expire (which shall not be more than ten years
from the Grant Date), and, consistent with the requirements of this Section
6(b), the applicable vesting conditions and any applicable performance period.
Awards that vest based solely on the satisfaction by the Participant of
service-based vesting conditions shall be subject to a vesting period of not
less than one year from the applicable Grant Date, and Awards whose grant or
vesting is subject to the satisfaction of performance goals over a performance
period shall be subject to a performance period of not less than one year. The
foregoing minimum vesting and performance periods will not, however, apply in
connection with: (i)  a Change in Control, (ii) a termination of Service due to
death or Disability, (iii) to a Substitute Award that does not reduce the
vesting period of the award being replaced, (iv) Awards granted in payment of or
exchange for other compensation already earned and payable, and (v) Awards
involving an aggregate number of Shares not in excess of 5% of the Plan’s share
reserve specified in Section 4(a). For purposes of Awards to Non-Employee
Directors, a vesting period will be deemed to be one year if runs from the date
of one annual meeting of the Company’s stockholders to the next annual meeting
of the Company’s stockholders.
(c)    Transferability. Except as provided in this Section 6(c), (i) during the
lifetime of a Participant, only the Participant or the Participant’s guardian or
legal representative may exercise an Option or SAR, or receive payment with
respect to any other Award; and (ii) no Award may be sold, assigned,
transferred, exchanged or encumbered, voluntarily or involuntarily, other than
by will or the laws of descent and distribution. Any attempted transfer in
violation of this Section 6(c) shall be of no effect. The Committee may,
however, provide in an Agreement or otherwise that an Award (other than an
Incentive Stock Option) may be transferred pursuant to a domestic relations
order or may be transferable by gift to any “family member” (as defined in
General Instruction A(5) to Form S-8 under the Securities Act of 1933) of the
Participant. Any Award held by a transferee shall continue to be subject to the
same terms and conditions that were applicable to that Award immediately before
the transfer thereof. For purposes of any provision of the Plan relating to
notice to a Participant or to acceleration or termination of an Award upon the
death or termination of Service of a Participant, the references to
“Participant” shall mean the original grantee of an Award and not any
transferee.
(d)    Designation of Beneficiary. To the extent permitted by the Committee, a
Participant may designate a beneficiary or beneficiaries to exercise any Award
or receive a payment under any Award that is exercisable or payable on or after
the Participant’s death. Any such designation shall be on a form approved by the
Company and shall be effective upon its receipt by the Company.


8



--------------------------------------------------------------------------------




(e)    Termination of Service. Unless otherwise provided in an applicable
Agreement, and subject to Section 12 of this Plan, if a Participant’s Service
with the Company and all of its Affiliates terminates, the following provisions
shall apply (in all cases subject to the scheduled expiration of an Option or
SAR Award, as applicable):
(1)    Upon termination of Service for Cause, all unexercised Option and SAR
Awards and all unvested portions of any other outstanding Awards shall be
immediately forfeited without consideration.


(2)    Upon termination of Service for any other reason, all unvested and
unexercisable portions of any outstanding Awards shall be immediately forfeited
without consideration.
(3)    Upon termination of Service for any reason other than Cause, death or
Disability, the currently vested and exercisable portions of Option and SAR
Awards may be exercised for a period of six months after the date of such
termination. However, if a Participant thereafter dies during such six-month
period, the vested and exercisable portions of the Option and SAR Awards may be
exercised for a period of one year after the date of such termination.
(4)    Upon termination of Service due to death or Disability, the currently
vested and exercisable portions of Option and SAR Awards may be exercised for a
period of one year after the date of such termination.
(f)    Rights as Stockholder. No Participant shall have any rights as a
stockholder with respect to any Shares covered by an Award unless and until the
date the Participant becomes the holder of record of the Shares, if any, to
which the Award relates.
(g)    Performance-Based Awards. Any Award may be granted as a performance-based
Award if the Committee establishes one or more measures of corporate, business
unit or individual performance which must be attained, and the performance
period over which the specified performance is to be attained, as a condition to
the grant, vesting, exercisability, lapse of restrictions and/or settlement in
cash or Shares of such Award. In connection with any such Award, the Committee
shall determine the extent to which performance measures have been attained and
other applicable terms and conditions have been satisfied, and the degree to
which vesting, exercisability, lapse of restrictions and/or settlement of such
Award has been earned. Any performance-based Award that is intended by the
Committee to qualify as Performance-Based Compensation shall additionally be
subject to the requirements of Section 16 of this Plan. Except as provided in
Section 16 with respect to Performance-Based Compensation, the Committee shall
also have the authority to provide, in an Agreement or otherwise, for the
modification of a performance period and/or an adjustment or waiver of the
achievement of applicable performance goals under specified circumstances such
as (i) the occurrence of events that are unusual in nature or infrequently
occurring, such as a Change in Control, acquisitions, divestitures,
restructuring activities, recapitalizations, or asset write-downs, (ii) a change
in applicable tax laws or accounting principles, or (iii) the Participant’s
death or Disability.
(h)    Dividends and Dividend Equivalents. No dividends, dividend equivalents or
distributions will be paid with respect to Shares subject to an Option or SAR
Award. Any dividends or distributions paid with respect to Shares that are
subject to the unvested portion of a Restricted Stock Award will be subject to
the same restrictions as the Shares to which such dividends or distributions
relate, except for regular cash dividends on Shares subject to the unvested
portion of a Restricted Stock Award that is subject only to service-based
vesting conditions. In its discretion, the Committee may provide in an Award
Agreement for a Stock Unit Award or an Other Stock-Based Award that the
Participant will be entitled to receive dividend equivalents on the units or
other Share equivalents subject to the Award based on dividends actually
declared and paid on outstanding Shares. The terms of any dividend equivalents
will be as set forth in the applicable Agreement, including the time and form of
payment and whether such dividend equivalents will be credited with interest or
deemed to be reinvested in additional units or Share equivalents. Dividend
equivalents paid with respect to units or Share equivalents that are subject to
the unvested portion of a Stock Unit Award or an Other Stock-Based Award whose
vesting is subject to the satisfaction of specified performance goals will be
subject to the same restrictions as the units or Share equivalents to which such
dividend equivalents relate. The Committee may, in its discretion, provide in an
Agreement for restrictions on dividends and dividend equivalents in addition to
those specified in this Section 6(h). Any Shares issued or issuable during the
term of this Plan as the result of the reinvestment of dividends or the deemed
reinvestment of dividend equivalents in connection with an outstanding Award


9



--------------------------------------------------------------------------------




or Prior Plan Award shall be counted against, and replenish upon any subsequent
forfeiture, the Plan’s share reserve as provided in Section 4.


(i)    Deferrals of Awards. The Committee may, in its discretion, permit or
require the deferral by a Participant of the issuance of Shares or payment of
cash in settlement of any Full Value Award or Cash Incentive Award, subject to
such terms, conditions, rules and procedures as it may establish or prescribe
for such purpose and with the intention of complying with the applicable
requirements of Code Section 409A. The terms, conditions, rules and procedures
for any such deferral shall be set forth in writing in the relevant Agreement or
in such other agreement, plan or document as the Committee may determine, or
some combination of such documents. The terms, conditions, rules and procedures
for any such deferral shall address, to the extent relevant, matters such as:
(i) the amount of compensation that may or must be deferred (or the method for
calculating the amount); (ii) the permissible time(s) and form(s) of payment of
deferred amounts; (iii) the terms and conditions of any deferral elections by a
Participant or of any deferral required by the Company; and (iv) the crediting
of interest or dividend equivalents on deferred amounts.


7.    Stock Option Awards.
(a)    Type and Exercise Price. The Agreement pursuant to which an Option Award
is granted shall specify whether the Option is an Incentive Stock Option or a
Non-Qualified Stock Option. The exercise price at which each Share subject to an
Option Award may be purchased shall be determined by the Committee and set forth
in the Agreement, and shall not be less than the Fair Market Value of a Share on
the Grant Date, except in the case of Substitute Awards (to the extent
consistent with Code Section 409A and, in the case of Incentive Stock Options,
Code Section 424).
(b)    Payment of Exercise Price. The purchase price of the Shares with respect
to which an Option Award is exercised shall be payable in full at the time of
exercise. The purchase price may be paid in cash or in such other manner as the
Committee may permit, including by payment under a broker-assisted sale and
remittance program, by withholding Shares otherwise issuable to the Participant
upon exercise of the Option or by delivery to the Company of Shares (by actual
delivery or attestation) already owned by the Participant (in each case, such
Shares having a Fair Market Value as of the date the Option is exercised equal
to the purchase price of the Shares being purchased).
(c)    Exercisability and Expiration. Each Option Award shall be exercisable in
whole or in part on the terms provided in the Agreement. No Option Award shall
be exercisable at any time after its scheduled expiration. When an Option Award
is no longer exercisable, it shall be deemed to have terminated.
(d)    Incentive Stock Options.
(1)    An Option Award will constitute an Incentive Stock Option Award only if
the Participant receiving the Option Award is an Employee, and only to the
extent that (i) it is so designated in the applicable Agreement and (ii) the
aggregate Fair Market Value (determined as of the Option Award’s Grant Date) of
the Shares with respect to which Incentive Stock Option Awards held by the
Participant first become exercisable in any calendar year (under the Plan and
all other plans of the Company and its Affiliates) does not exceed $100,000 or
such other amount specified by the Code. To the extent an Option Award granted
to a Participant exceeds this limit, the Option Award shall be treated as a
Non-Qualified Stock Option Award. The maximum number of Shares that may be
issued upon the exercise of Incentive Stock Option Awards under the Plan shall
be 2,500,000, subject to adjustment as provided in Section 12(a).
(2)    No Participant may receive an Incentive Stock Option Award under the Plan
if, immediately after the grant of such Award, the Participant would own (after
application of the rules contained in Code Section 424(d)) Shares possessing
more than 10% of the total combined Voting Power of all classes of stock of the
Company or an Affiliate, unless (i) the per Share exercise price for such Award
is at least 110% of the Fair Market Value of a Share on the Grant Date and (ii)
such Award will expire no later than five years after its Grant Date.


(3)    For purposes of continued Service by a Participant who has been granted
an Incentive Stock Option Award, no approved leave of absence may exceed three
months unless reemployment upon expiration of such leave is provided by statute
or contract. If reemployment is not so provided, then on the date six months
following the


10



--------------------------------------------------------------------------------




first day of such leave, any Incentive Stock Option held by the Participant
shall cease to be treated as an Incentive Stock Option and shall be treated for
tax purposes as a Non-Qualified Stock Option.
(4)    If an Incentive Stock Option Award is exercised after the expiration of
the exercise periods that apply for purposes of Code Section 422, such Option
shall thereafter be treated as a Non-Qualified Stock Option.
(5)    The Agreement covering an Incentive Stock Option Award shall contain such
other terms and provisions that the Committee determines necessary to qualify
the Option Award as an Incentive Stock Option Award.
(e)    Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
the exercise of an Option Award during the applicable post-termination of
Service exercise period as set forth in Section 6(e) or in the applicable
Agreement is prevented by Section 17(c), the Option shall remain exercisable
until the later of (i) 30 days after the date the exercise of the Option would
no longer be prevented by such provision, or (ii) the end of the applicable
post-termination exercise period, but in no event later than the scheduled
expiration date of the Option as set forth in the applicable Agreement.


8.    Stock Appreciation Right Awards.
(a)    Nature of Award. An Award of Stock Appreciation Rights shall be subject
to such terms and conditions as are determined by the Committee, and shall
provide a Participant the right to receive upon exercise of the SAR Award all or
a portion of the excess of (i) the Fair Market Value as of the date of exercise
of the SAR Award of the number of Shares as to which the SAR Award is being
exercised, over (ii) the aggregate exercise price for such number of Shares. The
per Share exercise price for any SAR Award shall be determined by the Committee
and set forth in the applicable Agreement, and shall not be less than the Fair
Market Value of a Share on the Grant Date, except in the case of Substitute
Awards (to the extent consistent with Code Section 409A).
(b)    Exercise of SAR. Each SAR Award may be exercisable in whole or in part at
the times, on the terms and in the manner provided in the Agreement. No SAR
Award shall be exercisable at any time after its scheduled expiration. When an
SAR Award is no longer exercisable, it shall be deemed to have terminated. Upon
exercise of an SAR Award, payment to the Participant shall be made at such time
or times as shall be provided in the Agreement in the form of cash, Shares or a
combination of cash and Shares as determined by the Committee. The Agreement may
provide for a limitation upon the amount or percentage of the total appreciation
on which payment (whether in cash and/or Shares) may be made in the event of the
exercise of an SAR Award.
9.    Restricted Stock Awards.
(a)    Vesting and Consideration. Shares subject to a Restricted Stock Award
shall be subject to vesting and the lapse of applicable restrictions based on
such conditions or factors and occurring over such period of time as the
Committee may determine in its discretion. The Committee may provide whether any
consideration other than Services must be received by the Company or any
Affiliate as a condition precedent to the grant of a Restricted Stock Award, and
may correspondingly provide for Company reacquisition or repurchase rights if
such additional consideration has been required and some or all of a Restricted
Stock Award does not vest.
(b)    Shares Subject to Restricted Stock Awards. Unvested Shares subject to a
Restricted Stock Award shall be evidenced by a book-entry in the name of the
Participant with the Company’s transfer agent or by one or more Stock
certificates issued in the name of the Participant. Any such Stock certificate
shall be deposited with the Company or its designee, together with an assignment
separate from the certificate, in blank, signed by the Participant, and bear an
appropriate legend referring to the restricted nature of the Restricted Stock
evidenced thereby. Any book-entry shall be subject to comparable restrictions
and corresponding stop transfer instructions. Upon the vesting of Shares of
Restricted Stock, and the Company’s determination that any necessary conditions
precedent to the release of vested Shares (such as satisfaction of tax
withholding obligations and compliance with applicable legal requirements) have
been satisfied, such vested Shares shall be made available to the Participant in
such manner as may be prescribed or permitted by the Committee. Except as
otherwise provided in the Plan or an applicable Agreement, a Participant with


11



--------------------------------------------------------------------------------




a Restricted Stock Award shall have all the rights of a shareholder, including
the right to vote the Shares of Restricted Stock.
10.    Stock Unit Awards.
(a)    Vesting and Consideration. A Stock Unit Award shall be subject to vesting
and the lapse of applicable restrictions based on such conditions or factors and
occurring over such period of time as the Committee may determine in its
discretion. If vesting of a Stock Unit Award is conditioned on the achievement
of specified performance goals, the extent to which they are achieved over the
specified performance period shall determine the number of Stock Units that will
be earned and eligible to vest, which may be greater or less than the target
number of Stock Units stated in the Agreement. The Committee may provide whether
any consideration other than Services must be received by the Company or any
Affiliate as a condition precedent to the settlement of a Stock Unit Award.
(b)    Payment of Award. Following the vesting of a Stock Unit Award, and the
Company’s determination that any necessary conditions precedent to the
settlement of the Award (such as satisfaction of tax withholding obligations and
compliance with applicable legal requirements) have been satisfied, settlement
of the Award and payment to the Participant shall be made at such time or times
in the form of cash, Shares (which may themselves be considered Restricted Stock
under the Plan) or a combination of cash and Shares as determined by the
Committee.
11.    Other Awards.


(a)    Other Stock-Based Awards. The Committee may from time to time grant
Shares and other Awards that are valued by reference to and/or payable in whole
or in part in Shares under the Plan. The Committee shall determine the terms and
conditions of such Awards, which shall be consistent with the terms and purposes
of the Plan. The Committee may direct the Company to issue Shares subject to
restrictive legends and/or stop transfer instructions that are consistent with
the terms and conditions of the Award to which the Shares relate.


(b)    Cash Incentive Awards. A Cash Incentive Award shall be considered a
performance-based Award for purposes of, and subject to, Section 6(g), the
payment of which shall be contingent upon the degree to which one or more
specified performance goals have been achieved over the specified performance
period. Cash Incentive Awards may be granted to any Participant in such
dollar-denominated amounts and upon such terms and at such times as shall be
determined by the Committee. Following the completion of the applicable
performance period and the vesting of a Cash Incentive Award, payment of the
settlement amount of the Award to the Participant shall be made at such time or
times in the form of cash, Shares or other forms of Awards under the Plan
(valued for these purposes at their grant date fair value) or a combination of
cash, Shares and other forms of Awards as determined by the Committee and
specified in the applicable Agreement.


12.    Changes in Capitalization, Corporate Transactions, Change in Control.


(a)    Adjustments for Changes in Capitalization. In the event of any equity
restructuring (within the meaning of FASB ASC Topic 718) that causes the per
share value of Shares to change, such as a stock dividend, stock split, spinoff,
rights offering or recapitalization through an extraordinary dividend, the
Committee shall make such adjustments as it deems equitable and appropriate to
(i) the aggregate number and kind of Shares or other securities issued or
reserved for issuance under the Plan, (ii) the number and kind of Shares or
other securities subject to outstanding Awards, (iii) the exercise price of
outstanding Options and SARs, and (iv) any maximum limitations prescribed by the
Plan with respect to certain types of Awards or the grants to individuals of
certain types of Awards. In the event of any other change in corporate
capitalization, including a merger, consolidation, reorganization, or partial or
complete liquidation of the Company, such equitable adjustments described in the
foregoing sentence may be made as determined to be appropriate and equitable by
the Committee to prevent dilution or enlargement of rights of Participants.  In
either case, any such adjustment shall be conclusive and binding for all
purposes of the Plan.  No adjustment shall be made pursuant to this Section
12(a) in connection with the conversion of any convertible securities of the
Company, or in a manner that would cause Incentive Stock Options to violate
Section 422(b) of the Code or cause an Award to be subject to adverse tax
consequences under Section 409A of the Code.




12



--------------------------------------------------------------------------------




(b)    Corporate Transactions. Unless otherwise provided in an applicable
Agreement or another written agreement between a Participant and the Company,
the following provisions shall apply to outstanding Awards in the event of a
Change in Control that involves a Corporate Transaction.


(1)        Continuation, Assumption or Replacement of Awards. In the event of a
Corporate Transaction, then the surviving or successor entity (or its Parent)
may continue, assume or replace Awards outstanding as of the date of the
Corporate Transaction (with such adjustments as may be required or permitted by
Section 12(a)), and such Awards or replacements therefor shall remain
outstanding and be governed by their respective terms, subject to Section
12(b)(4) below. A surviving or successor entity may elect to continue, assume or
replace only some Awards or portions of Awards. For purposes of this Section
12(b)(1), an Award shall be considered assumed or replaced if, in connection
with the Corporate Transaction and in a manner consistent with Code Sections
409A and 424, either (i) the contractual obligations represented by the Award
are expressly assumed by the surviving or successor entity (or its Parent) with
appropriate adjustments to the number and type of securities subject to the
Award and the exercise price thereof that preserves the intrinsic value of the
Award existing at the time of the Corporate Transaction, or (ii) the Participant
has received a comparable equity-based award that preserves the intrinsic value
of the Award existing at the time of the Corporate Transaction and contains
terms and conditions that are substantially similar to those of the Award.


(2)    Acceleration. If and to the extent that outstanding Awards under the Plan
are not continued, assumed or replaced in connection with a Corporate
Transaction, then (i) all outstanding Option and SAR Awards shall become fully
vested and exercisable for such period of time prior to the effective time of
the Corporate Transaction as is deemed fair and equitable by the Committee, and
shall terminate at the effective time of the Corporate Transaction and (ii) all
outstanding Full Value Awards shall fully vest immediately prior to the
effective time of the Corporate Transaction. The Committee shall provide written
notice of the period of accelerated exercisability of Option and SAR Awards to
all affected Participants. The exercise of any Option or SAR Award whose
exercisability is accelerated as provided in this Section 12(b)(2) shall be
conditioned upon the consummation of the Corporate Transaction and shall be
effective only immediately before such consummation.


(3)        Payment for Awards. If and to the extent that outstanding Awards
under the Plan are not continued, assumed or replaced in connection with a
Corporate Transaction, then the Committee may provide that some or all of such
outstanding Awards shall be canceled at or immediately prior to the effective
time of the Corporate Transaction in exchange for payments to the holders as
provided in this Section 12(b)(3). The Committee will not be required to treat
all Awards similarly for purposes of this Section 12(b)(3). The payment for any
Award surrendered shall be in an amount equal to the difference, if any, between
(i) the fair market value (as determined in good faith by the Committee) of the
consideration that would otherwise be received in the Corporate Transaction for
the number of Shares subject to the Award, and (ii) the aggregate exercise price
(if any) for the Shares subject to such Award. If the amount determined pursuant
to clause (i) of the preceding sentence is less than or equal to the amount
determined pursuant to clause (ii) of the preceding sentence with respect to any
Award, such Award may be canceled pursuant to this Section 12(b)(3) without
payment of any kind to the affected Participant. Payment of any amount under
this Section 12(b)(3) shall be made in such form, on such terms and subject to
such conditions as the Committee determines in its discretion, which may or may
not be the same as the form, terms and conditions applicable to payments to the
Company’s stockholders in connection with the Corporate Transaction, and may, in
the Committee’s discretion, include subjecting such payments to vesting
conditions comparable to those of the Award surrendered, subjecting such
payments to escrow or holdback terms comparable to those imposed upon the
Company’s stockholders under the Corporate Transaction, or calculating and
paying the present value of payments that would otherwise be subject to escrow
or holdback terms.


(4)        Termination After a Corporate Transaction. If and to the extent that
Awards are continued, assumed or replaced under the circumstances described in
Section 12(b)(1), and if within two years after the Corporate Transaction a
Participant experiences an involuntary termination of Service for reasons other
than Cause, or voluntarily terminates his or her Service for Good Reason, then
(i) outstanding Option and SAR Awards issued to the Participant that are not yet
fully exercisable shall immediately become exercisable in full and shall remain
exercisable for one year following the Participant’s termination of employment,
and (ii) any Full Value Awards that are not yet fully vested shall immediately
vest in full (at an assumed target level of performance if vesting of the Award
is subject to the satisfaction of specified performance goals).


13



--------------------------------------------------------------------------------






(c)    Other Change in Control. In the event of a Change in Control that does
not involve a Corporate Transaction, the Committee may, in its discretion, take
such action as it deems appropriate with respect to outstanding Awards, which
may include: (i)  providing for the cancellation of any Award in exchange for
payments in a manner similar to that provided in Section 12(b)(3) or (ii) making
such adjustments to the Awards then outstanding as the Committee deems
appropriate to reflect such Change in Control, which may include the
acceleration of vesting in full or in part. The Committee will not be required
to treat all Awards similarly in such circumstances, and may include such
further provisions and limitations in any Award Agreement as it may deem
equitable and in the best interests of the Company.


(d)    Dissolution or Liquidation. Unless otherwise provided in an applicable
Agreement, in the event of a proposed dissolution or liquidation of the Company,
the Committee will notify each Participant as soon as practicable prior to the
effective date of such proposed transaction. An Award will terminate immediately
prior to the consummation of such proposed action.


13.    Plan Participation and Service Provider Status. Status as a Service
Provider shall not be construed as a commitment that any Award will be made
under the Plan to that Service Provider or to eligible Service Providers
generally. Nothing in the Plan or in any Agreement or related documents shall
confer upon any Service Provider or Participant any right to continued Service
with the Company or any Affiliate, nor shall it interfere with or limit in any
way any right of the Company or any Affiliate to terminate the person’s Service
at any time with or without Cause or change such person’s compensation, other
benefits, job responsibilities or title.


14.    Tax Withholding. The Company or any Affiliate, as applicable, shall have
the right to (i) withhold from any cash payment under the Plan or any other
compensation owed to a Participant an amount sufficient to cover any required
withholding taxes related to the grant, vesting, exercise or settlement of an
Award, and (ii) require a Participant or other person receiving Shares under the
Plan to pay a cash amount sufficient to cover any required withholding taxes
before actual receipt of those Shares. In lieu of all or any part of a cash
payment from a person receiving Shares under the Plan, the Committee may permit
the individual to cover all or any part of the required tax withholdings (but
not to exceed the minimum statutory amount required to be withheld if such
limitation is necessary to avoid an adverse accounting impact) by authorizing
the Company to withhold a number of the Shares that would otherwise be delivered
to the Participant, or by delivering to the Company Shares already owned by the
Participant, with the Shares so withheld or delivered having a Fair Market Value
on the date the taxes are required to be withheld equal to the amount of taxes
to be withheld.
15.    Effective Date, Duration, Amendment and Termination of the Plan.
(a)    Effective Date. The Plan shall become effective on the date it is
approved by the Company’s shareholders, which shall be considered the date of
its adoption for purposes of Treasury Regulation §1.422-2(b)(2)(i). No Awards
shall be made under the Plan prior to its effective date. If the Company’s
shareholders fail to approve the Plan by June 30, 2016, the Plan will be of no
further force or effect.
(b)    Duration of the Plan. The Plan shall remain in effect until all Shares
subject to it are distributed, all Awards have expired or terminated, the Plan
is terminated pursuant to Section 15(c), or the tenth anniversary of the
effective date of the Plan, whichever occurs first (the “Termination Date”).
Awards made before the Termination Date shall continue to be outstanding in
accordance with their terms and the terms of the Plan unless otherwise provided
in the applicable Agreements.
(c)    Amendment and Termination of the Plan. The Board may at any time
terminate, suspend or amend the Plan. The Company shall submit any amendment of
the Plan to its stockholders for approval only to the extent required by
applicable laws or regulations or the rules of any securities exchange on which
the Shares may then be listed. No termination, suspension, or amendment of the
Plan may materially impair the rights of any Participant under a previously
granted Award without the Participant's consent, unless such action is necessary
to comply with applicable law or stock exchange rules.




14



--------------------------------------------------------------------------------




(d)    Amendment of Awards. Subject to Section 15(e), the Committee may
unilaterally amend the terms of any Agreement evidencing an Award previously
granted, except that no such amendment may materially impair the rights of any
Participant under the applicable Award without the Participant's consent, unless
such amendment is necessary to comply with applicable law or stock exchange
rules or any compensation recovery policy as provided in Section 17(i).


(e)    No Option or SAR Repricing. Except as provided in Section 12(a), no
Option or Stock Appreciation Right Award granted under the Plan may be (i)
amended to decrease the exercise price thereof, (ii) cancelled in conjunction
with the grant of any new Option or Stock Appreciation Right Award with a lower
exercise price, (iii) cancelled in exchange for cash, other property or the
grant of any Full Value Award at a time when the per share exercise price of the
Option or Stock Appreciation Right Award is greater than the current Fair Market
Value of a Share, or (iv) otherwise subject to any action that would be treated
under accounting rules as a “repricing” of such Option or Stock Appreciation
Right Award, unless such action is first approved by the Company’s stockholders.


16.    Performance-Based Compensation.
(a)    Designation of Awards. If the Committee determines at the time a Full
Value Award or Cash Incentive Award is granted to a Participant that such
Participant is, or is likely to be, a “covered employee” for purposes of Code
Section 162(m) as of the end of the tax year in which the Company would
ordinarily claim a tax deduction in connection with such Award, then the
Committee may provide that this Section 16 will be applicable to such Award,
which shall be considered Performance-Based Compensation.


(b)    Compliance with Code Section 162(m). If an Award is subject to this
Section 16, then the grant of the Award, the vesting and lapse of restrictions
thereon and/or the distribution of cash, Shares or other property pursuant
thereto, as applicable, shall be subject to the achievement over the applicable
performance period of one or more performance goals based on one or more of the
performance measures specified in Section 16(c). The Committee will select the
applicable performance measure(s) and specify the performance goal(s) based on
those performance measures for any performance period, specify in terms of an
objective formula or standard the method for calculating the amount payable to a
Participant if the performance goal(s) are satisfied, and certify the degree to
which applicable performance goals have been satisfied and any amount that vests
and is payable in connection with an Award subject to this Section 16, all
within the time periods prescribed by and consistent with the other requirements
of Code Section 162(m). In specifying the performance goals applicable to any
performance period, the Committee may provide that one or more objectively
determinable adjustments shall be made to the performance measures on which the
performance goals are based, which may include adjustments that would cause such
measures to be considered “non-GAAP financial measures” within the meaning of
Rule 101 under Regulation G promulgated by the Securities and Exchange
Commission, including adjustments for events that are unusual in nature or
infrequently occurring, such as a Change in Control, acquisitions, divestitures,
restructuring activities or asset write-downs, or for changes in applicable tax
laws or accounting principles. The Committee may also adjust performance
measures for a performance period to the extent permitted by Code Section 162(m)
in connection with an event described in Section 12(a) to prevent the dilution
or enlargement of a Participant’s rights with respect to Performance-Based
Compensation. The Committee may adjust downward, but not upward, any amount
determined to be otherwise payable in connection with an Award subject to this
Section 16. The Committee may also provide, in an Agreement or otherwise, that
the achievement of specified performance goals in connection with an Award
subject to this Section 16 may be waived upon the death or Disability of the
Participant or under any other circumstance with respect to which the existence
of such possible waiver will not cause the Award to fail to qualify as
“performance-based compensation” under Code Section 162(m).


(c)    Performance Measures. For purposes of any Full Value Award or Cash
Incentive Award considered Performance-Based Compensation subject to this
Section 16, the performance measures to be utilized shall be limited to one or a
combination of two or more of the following performance measures: (i) net
earnings (either before or after interest, taxes, depreciation and
amortization); (ii) economic value-added; (iii) sales or revenue; (iv) sales or
revenue growth; (v) net income (either before or after taxes and stock-based
compensation); (vi) net income (either before or after taxes and stock-based
compensation) growth; (vii) operating earnings; (viii) cash flow (including, but
not limited to, operating cash flow and free cash flow); (ix) cash flow return
on capital; (x) return on net assets; (xi) return on stockholders’ equity; (xii)
return on assets; (xiii) return on capital; (xiv) stockholder returns; (xv)
return on sales; (xvi)


15



--------------------------------------------------------------------------------




gross or net profit margin; (xvii) productivity; (xviii) expense; (xix) margins;
(xx) operating efficiency; (xxi) customer satisfaction; (xxii) working capital;
(xxiii) earnings per share; (xxiv) price per share of Stock; (xxv) market share;
(xxvi) achievement of specified acquisitions or divestitures; (xxvii)
acquisition synergies or achievements; (xxviii) market penetration goals; (xxix)
geographic business expansion goals; (xxx) research and development goals;
(xxxi) new product development goals; (xxxii) clinical study goals; (xxxiii)
regulatory achievements; (xxxiv) compliance measures; (xxxv) quality measures;
and (xxxvi) vitality index. Any performance goal based on one or more of the
foregoing performance measures may be expressed in absolute amounts, on a per
share basis (basic or diluted), relative to one or more other performance
measures, as a growth rate or change from preceding periods, or as a comparison
to the performance of specified companies, indices or other external measures,
and may relate to one or any combination of Company, Affiliate, business unit or
individual performance.
17.    Other Provisions.
(a)    Unfunded Plan. The Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under the Plan. Neither the Company, its Affiliates, the Committee, nor the
Board shall be deemed to be a trustee of any amounts to be paid under the Plan
nor shall anything contained in the Plan or any action taken pursuant to its
provisions create or be construed to create a fiduciary relationship between the
Company and/or its Affiliates, and a Participant. To the extent any person has
or acquires a right to receive a payment in connection with an Award under the
Plan, this right shall be no greater than the right of an unsecured general
creditor of the Company.
(b)    Limits of Liability. Except as may be required by law, neither the
Company nor any member of the Board or of the Committee, nor any other person
participating (including participation pursuant to a delegation of authority
under Section 3(c) of the Plan) in any determination of any question under the
Plan, or in the interpretation, administration or application of the Plan, shall
have any liability to any party for any action taken, or not taken, in good
faith under the Plan.
(c)    Compliance with Applicable Legal Requirements and Company Policies. No
Shares distributable pursuant to the Plan shall be issued and delivered unless
and until the issuance of the Shares complies with all applicable legal
requirements, including compliance with the provisions of applicable state and
federal securities laws, and the requirements of any securities exchanges on
which the Company’s Shares may, at the time, be listed. During any period in
which the offering and issuance of Shares under the Plan is not registered under
federal or state securities laws, Participants shall acknowledge that they are
acquiring Shares under the Plan for investment purposes and not for resale, and
that Shares may not be transferred except pursuant to an effective registration
statement under, or an exemption from the registration requirements of, such
securities laws.  Any stock certificate or book-entry evidencing Shares issued
under the Plan that are subject to securities law restrictions shall bear or be
accompanied by an appropriate restrictive legend or stop transfer instruction.
Notwithstanding any other provision of this Plan, the acquisition, holding or
disposition of Shares acquired pursuant to the Plan shall in all events be
subject to compliance with applicable Company policies, including those relating
to insider trading, pledging or hedging transactions, minimum post-vesting
holding periods and stock ownership guidelines, and to forfeiture or recovery of
compensation as provided in Section 17(i).
(d)    Other Benefit and Compensation Programs. Payments and other benefits
received by a Participant under an Award made pursuant to the Plan shall not be
deemed a part of a Participant’s regular, recurring compensation for purposes of
the termination, indemnity or severance pay laws of any country and shall not be
included in, nor have any effect on, the determination of benefits under any
other employee benefit plan, contract or similar arrangement provided by the
Company or an Affiliate unless expressly so provided by such other plan,
contract or arrangement, or unless the Committee expressly determines that an
Award or portion of an Award should be included to accurately reflect
competitive compensation practices or to recognize that an Award has been made
in lieu of a portion of competitive cash compensation.


16



--------------------------------------------------------------------------------




(e)    Governing Law. To the extent that federal laws do not otherwise control,
the Plan and all determinations made and actions taken pursuant to the Plan
shall be governed by the laws of the State of Delaware without regard to its
conflicts-of-law principles and shall be construed accordingly.
(f)    Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.


(g)    Code Section 409A. It is intended that (i) all Awards of Options, SARs
and Restricted Stock under the Plan will not provide for the deferral of
compensation within the meaning of Code Section 409A and thereby be exempt from
Code Section 409A, and (ii) all other Awards under the Plan will either not
provide for the deferral of compensation within the meaning of Code Section
409A, or will comply with the requirements of Code Section 409A, and Awards
shall be structured and the Plan administered and interpreted in accordance with
this intent. The Plan and any Agreement may be unilaterally amended by the
Company in any manner deemed necessary or advisable by the Committee or Board in
order to maintain such exemption from or compliance with Code Section 409A, and
any such amendment shall conclusively be presumed to be necessary to comply with
applicable law. Notwithstanding anything to the contrary in the Plan or any
Agreement, with respect to any Award that constitutes a deferral of compensation
subject to Code Section 409A:


(1)    If any amount is payable under such Award upon a termination of Service,
a termination of Service will be deemed to have occurred only at such time as
the Participant has experienced a “separation from service” as such term is
defined for purposes of Code Section 409A;


(2)    If any amount shall be payable with respect to any such Award as a result
of a Participant’s “separation from service” at such time as the Participant is
a “specified employee” within the meaning of Code Section 409A, then no payment
shall be made, except as permitted under Code Section 409A, prior to the first
business day after the earlier of (i) the date that is six months after the
Participant’s separation from service or (ii) the Participant’s death. Unless
the Committee has adopted a specified employee identification policy as
contemplated by Code Section 409A, specified employees will be identified in
accordance with the default provisions specified under Code Section 409A.


None of the Company, the Board, the Committee nor any other person involved with
the administration of this Plan shall (i) in any way be responsible for ensuring
the exemption of any Award from, or compliance by any Award with, the
requirements of Code Section 409A, (ii) have any obligation to design or
administer the Plan or Awards granted thereunder in a manner that minimizes a
Participant’s tax liabilities, including the avoidance of any additional tax
liabilities under Code Section 409A, and (iii) shall have any liability to any
Participant for any such tax liabilities.


(h)    Rule 16b-3. It is intended that the Plan and all Awards granted pursuant
to it shall be administered by the Committee so as to permit the Plan and Awards
to comply with Exchange Act Rule 16b-3. If any provision of the Plan or of any
Award would otherwise frustrate or conflict with the intent expressed in this
Section 17(h), that provision to the extent possible shall be interpreted and
deemed amended in the manner determined by the Committee so as to avoid the
conflict. To the extent of any remaining irreconcilable conflict with this
intent, the provision shall be deemed void as applied to Participants subject to
Section 16 of the Exchange Act to the extent permitted by law and in the manner
deemed advisable by the Committee.


(i)    Forfeiture and Compensation Recovery.


(1)    The Committee may specify in an Agreement that the Participant’s rights,
payments, and benefits with respect to an Award will be subject to reduction,
cancellation, forfeiture or recovery by the Company upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include termination of
Service for Cause; violation of any material Company or Affiliate policy; breach
of non-competition, non-solicitation or confidentiality provisions that apply to
the Participant; a determination that the payment of the Award was based on an
incorrect determination that financial or other criteria


17



--------------------------------------------------------------------------------




were met or other conduct by the Participant that is detrimental to the business
or reputation of the Company or its Affiliates.


(2)    Awards and any compensation associated therewith may be made subject to
forfeiture, recovery by the Company or other action pursuant to any compensation
recovery policy adopted by the Board or the Committee at any time, including in
response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder, or as otherwise required by law.
Any Agreement may be unilaterally amended by the Committee to comply with any
such compensation recovery policy.












18

